DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 5/3/2021.  Claims 1-14 and 16-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any previously presented interpretation of any previously presented reference in the prior rejection of record.  The applicant as amended the claims to include new limitations changing the scope of the claims, and required new consideration.  Upon further consideration, a new ground(s) of rejection is made in view of Tsuruta et al. 5389098 (Tsuruta) in view of Wilk 5258008.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9681915. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations set forth in the application are also set forth in the Patent.  The difference between claims 1-14 and 16-21 of the instant application and claims 1-17 of the Patent lies in the fact that the Patent includes more elements and is thus more specific.  
Claim 1 of Patent discloses a septotomy catheter, comprising: a base section (base section, col. 10, line 53); two arms (two flexible arms, col. 10 ,line 54) extending from a distal end of the base section, wherein at least a portion of said two arm distally taper in cross-section, and wherein at least a portion of said arms is flexible (two flexible arms, col. 10 ,line 54); and a cutting component (cutting component, col. 10, line 63) configured to span the two arms (col. 10, lines 65-66)), wherein: the two arms each comprise a slot therein (notch, col. 11, line 1), each slot housing a respective end of the cutting component (col. 11, lines 1-3).  
Thus the invention of the Patent is in effect a species of the generic invention of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the instant application are anticipated by the claims of the Patent application, they are not patentably distinct.
In the Patent, “a notch” is equivalent to “a slot” of the application.  
As to the limitation of “two arms distally taper in cross-section” it is well known in the art of medical devices having jaws to taper the end of a jaw to provide ease of insertion or to remove hard edges to prevent damage to tissue when inserted into a body.  It would have been obvious to one having ordinary skill in the art at the time of invention to provide a taper, beveled, or chamfered jaws to provide easy of insertion or to remove hard edges to prevent damage to tissue when inserted into a body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11, 13-14, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. 5389098 (Tsuruta) in view of Wilk 5258008.
As to claim 1, Tsuruta teaches a septotomy catheter (fig. 1), comprising: a base section (9); two arms (3, 4) extending from a distal end of the base section, wherein at least a portion of said two arm distally taper in cross-section (fig. 8); and a cutting component (20 + 28) configured to span the two arms (col. 8, line 37-38), wherein: the two arms each comprise a slot therein (18, 19), each slot housing a respective end of the cutting component (col. 8,  line 37-38).  It should be noted that Tsuruta fails to teach wherein at least a portion of the said arms is flexible.  Tsuruta does teach the device is used in endoscopic procedures.
Wilk teaches a device with common arms (jaws) that are flexible.  Wilk further teaches that the device is used in endoscopic procedures.  The flexibility of the jaws helps enable insertion of the device within an endoscope (col. 2, lines 56-58, col. 5, lines 29-30, col. 6, line 18).  The manner of enhancing a particular device wad made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Wilk.  Accordingly, on of ordinary skill in the art would have been capable of applying this know improvement technique in the same manner to the prior art device of Tsuruta and the results would have been predictable to one of ordinary skill in the art, namely, one 
As to claim 2, Tsuruta teaches the catheter of claim 1, wherein the cutting component is a blade, where the blade has longitudinal sides generally aligned with a longitudinal axis of the catheter (for example 28, fig. 4, 7), and where each side of the blade is housed in a respective slot of the arms (col. 8, lines 37-38).  
As to claim 3, Tsuruta teaches he catheter of claims 1, wherein the cutting component is a flat electrode plate or blade (20 + 28).  It should be noted the Tsuruta does not specifically disclose that the blade is entirely insulated except for a most distal portion thereof which is uninsulated.  Tsuruta does teach an uninsulated portion resembling a wire (20), rod, edge, flat edge, or angled edge spanning the two arms (figs. 4 and 7), residing generally perpendicularly to the longitudinal axis of the catheter (fig. 4).  As to the limitation that the blade is insulated except for a most distal portion, Tsuruta shows in fig. 4 that the blade is made of at least 2 different parts (each appearing to be of a different material).  Tsuruta discloses that the blade is supplied with a high-frequency current to create heat for cutting/cauterizing tissue (col. 9, lines 52-55).  Tsuruta also discloses it is known to electrically insulate parts (col. 30, lines1-3).  It would have been obvious to one having ordinary skill before the effective filing date of the invention include some type of protection/insulation to the non-cutting part of the blade (28) to protect the rest of the device from the high heat used for cutting/cauterizing tissue and thereby protecting heat sensitive parts and preventing cutting/cauterizing or damaging of non-target tissure. 
As to claim 4, Tsuruta teaches the catheter of claim 3, wherein longitudinal, insulated sides of the flat electrode plate or blade reside inside respective slots of the two arms (fig. 7).
As to claim 5, Tsuruta teaches the catheter of claim 1, wherein the cutting component is non-mechanically actuated or energized (col. 9, lines 52-55).  
As to claim 6, Tsuruta teaches the catheter of claim 1, wherein the cutting component is an electrode energized by radio-frequency (RF) current (col. 9, lines 52-55).
As to claim 7, Tsuruta teaches the catheter of claim 1, wherein: the two arms, when aligned with their longitudinal axes in parallel, have outer perimeters spaced apart a distance no greater than a cross-sectional diameter of the base section (fig. 3); and20 147336.00101/122945837v.1147336-00101.6PATENTthe two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (as shown in figs. 7 and 8, when arms are closed a gap is formed fully capable of directing a septum, col. 2, lines 28-29 describe the gap).  
As to claim 8, Tsuruta teaches the catheter of claim 1, wherein: wherein a space exists, on the distal end of the base section, between proximal ends of the two arms attached thereto; and the cutting component is configured to span the space (figs. 2 and 7); wherein a cutting edge of the cutting component is operational whether the two arms are aligned with their longitudinal axes in parallel, or whether the two arms are separated, pulled apart to form a Y-shape with the base section (the blade is operated by as switch S that is separate from the operating member 6 that opens and closes the arms (col. 9, lines 52-55), the cutting component is fully capable of being operational by the switch when the arms are open (Y-shaped) or closed,  figs. 7 and 8, blade 20 is not completely covered, the gap formed when longitudinal axes are parallel is fully capable of receiving a septum and is therefore operational).  
As to claim 9, Tsuruta teaches a septotomy catheter (fig. 1), comprising: a base section (9); two arms (3, 4) extending from a distal end of the base section, wherein at least a portion of said two arms distally taper in cross-section (fig. 8); a cutting component (20 + 28) configured to span the two arms (col. 8, line 37-38), wherein: the two arms, when aligned with their longitudinal axes in parallel, have an overall cross-sectional diameter no greater than a cross-sectional diameter of the base section (fig. 3); and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a 
As to claim 10, Tsuruta teaches the catheter of claim 9, wherein the cutting component at least partially resides between the two arms (col. 8, line 37-38), where the two arms each further comprise a notch therein (18, 19), each notch housing a respective end of the cutting component, each notch providing that the respective end of the cutting component resides therein whether the movable arms are pulled apart at their distal ends or whether the two arms are aligned with their longitudinal axes in parallel (figs. 7 and 8, since the distal ends of the arms are pulled apart when they are aligned along longitudinal axis – gap formed C2, line 28-31 – the cutting component resides in the notches both when the arms are aligned and when they are pulled apart at the distal end.)
As to claim 11, Tsuruta teaches the catheter of claim 9, wherein the cutting component is a blade (20 + 28), where the blade has longitudinal sides (28) generally aligned with a longitudinal axis of the catheter (figs. 2 and 4).  
As to claim 12, Tsuruta teaches he catheter of claims 9, wherein the cutting component is a flat electrode plate or blade (20 + 28).  It should be noted the Tsuruta does not specifically disclose that the blade is entirely insulated except for a most distal portion thereof which is uninsulated.  Tsuruta does teach an uninsulated portion resembling a wire (20), rod, edge, flat edge, or angled edge spanning the two arms (figs. 4 and 7), residing generally perpendicularly to the longitudinal axis of the catheter (fig. 4).  As to the limitation that the blade is insulated except for a most distal portion, Tsuruta shows in fig. 4 that the blade is made of at least 2 different parts (each appearing to be of a different material).  Tsuruta discloses that the blade is supplied with a high-frequency current to create heat for cutting/cauterizing tissue (col. 9, lines 52-55).  Tsuruta also discloses it is known to electrically insulate parts (col. 30, lines1-3).  It would have been obvious to one having ordinary skill before the effective 
As to claim 13, Tsuruta teaches the catheter of claim 9, wherein the cutting component is non-mechanically actuated or energized (col. 9, lines 52-55).  
As to claim 14, Tsuruta teaches the catheter of claim 9, wherein the cutting component is an electrode energized by radio-frequency (RF) current (col. 9, lines 52-55).
As to claim 15, Tsuruta teaches the catheter of claim 9, wherein: the two arms, when aligned with their longitudinal axes in parallel, have outer perimeters spaced apart a distance no greater than a cross-sectional diameter of the base section (fig. 3); and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (as shown in figs. 7 and 8, when arms are closed a gap is formed fully capable of directing a septum, col. 2, lines 28-29 describe the gap).  
As to claim 16, Tsuruta teaches a septotomy catheter (fig. 1), comprising: a base section (9); two arms extending from a distal end of the base section, wherein at least a portion of said two arms distally taper in cross-section (fig. 4), wherein a space exists, on the distal end of the base section, between proximal ends of the two arms connected thereto; and a cutting component (20 + 28) configured to span the space (figs. 2 and 7); wherein: a cutting edge of the cutting component is operational whether the two arms are aligned with their longitudinal axes in parallel, or whether the two arms are separated, pulled apart to form a Y-shape with the base section (the blade is operated by as switch S that is separate from the operating member 6 that opens and closes the arms (col. 9, lines 52-55), the cutting component is fully capable of being operational by the switch when the arms are open (Y-shaped) or closed,  figs. 7 and 8, blade 20 is not completely covered, the gap formed when longitudinal axes are parallel is fully capable of receiving a septum and is therefore operational).  
As to claim 17, Tsuruta teaches the catheter of claim 16, wherein:22147336.00101/122945837v.1147336-00101.6PATENT  the two arms, when aligned with their longitudinal axes in parallel, have outer perimeters spaced apart a distance no greater than a cross-sectional diameter of the base section (fig. 3); and the two arms, when aligned with their longitudinal axes in parallel, are configured to direct a septum between the arms toward a cutting surface of the cutting component, and the cutting component is configured to cut the septum (as shown in figs. 7 and 8, when arms are closed a gap is formed fully capable of directing a septum, col. 2, lines 28-29 describe the gap).  
As to claim 18, Tsuruta teaches the catheter of claim 16, wherein the two arms each comprise a slot therein (18, 19), each slot housing a respective end of the cutting component (col. 8, line 37-38).  
As to claim 19, Tsuruta teaches the catheter of claim 16, wherein the cutting component is a blade (20 + 28), where the blade has longitudinal sides (28) generally aligned with a longitudinal axis of the catheter (figs. 2 and 4). 
As to claim 20, Tsuruta teaches he catheter of claims 16, wherein the cutting component is a flat electrode plate or blade (20 + 28).  It should be noted the Tsuruta does not specifically disclose that the blade is entirely insulated except for a most distal portion thereof which is uninsulated.  Tsuruta does teach an uninsulated portion resembling a wire (20), rod, edge, flat edge, or angled edge spanning the two arms (figs. 4 and 7), residing generally perpendicularly to the longitudinal axis of the catheter (fig. 4).  As to the limitation that the blade is insulated except for a most distal portion, Tsuruta shows in fig. 4 that the blade is made of at least 2 different parts (each appearing to be of a different material).  Tsuruta discloses that the blade is supplied with a high-frequency current to create heat for cutting/cauterizing tissue (col. 9, lines 52-55).  Tsuruta also discloses it is known to electrically insulate parts (col. 30, lines1-3).  It would have been obvious to one having ordinary skill before the effective filing date of the invention include some type of protection/insulation to the non-cutting part of the blade (28) to protect the rest of the device from the high heat used for cutting/cauterizing tissue. 
As to claim 21, Tsuruta teaches the catheter of claim 1, wherein said distal end comprises a first section proximal section, a second section comprising the portion of said two arms that distally taper, and a third section comprising the distal most end of said two arms.

    PNG
    media_image1.png
    392
    529
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771